UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7794


NATHANIEL L. GAITHER, a/k/a Nathaniel Gaither,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Richard Mark Gergel, District
Judge. (5:13-cv-00108-RMG)


Submitted:   March 25, 2014                 Decided:   March 28, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathaniel L. Gaither, Appellant Pro Se.    Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Nathaniel       L.    Gaither          seeks      to   appeal    the     district

court’s    order       denying       his     motions        to    recuse    the     magistrate

judge,    to     transfer      the    case       to    a    district      court    judge,      and

accepting the magistrate judge’s ruling denying his motion to

compel discovery.              This court may exercise jurisdiction only

over     final       orders,     28    U.S.C.          § 1291         (2012),     and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).                  The order Gaither seeks to appeal

is   neither     a    final    order       nor    an       appealable      interlocutory       or

collateral order.           Accordingly, we dismiss the appeal for lack

of jurisdiction.            We dispense with oral argument because the

facts    and     legal   contentions          are       adequately        presented       in   the

materials      before     this       court    and       argument        would   not      aid   the

decisional process.



                                                                                        DISMISSED




                                                 2